Citation Nr: 0025433	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a low back injury with spondylolisthesis and degenerative 
disc disease, L4-5, rated as 20 percent disabling effective 
from November 14, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that granted the veteran's claim of 
entitlement to service connection for a low back disability, 
and assigned a 10 percent evaluation effective from November 
14, 1997.  A notice of disagreement was received in July 
1998.  A statement of the case was issued in September 1998.  
A substantive appeal was received from the veteran in May 
1999.  A hearing was held at the RO in July 1999.  A hearing 
officer's decision in July 1999 increased the initial 
evaluation for his low back disability to 20 percent, 
effective from November 14, 1997.


REMAND

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's back 
disability.  As a preliminary matter, the Board finds that 
this claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Therefore, VA has a duty to assist him in the 
development of facts pertinent to his claim.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating. It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.

The Board notes that the veteran's service connected low back 
disability is currently rated as 20 percent disabling under 
38 C.F.R. § 4.72, Diagnostic Code 5293 (1999), for moderate 
intervertebral disc syndrome.  A 40 percent rating under that 
code is warranted for severe intervertebral disc syndrome, 
with recurring attacks, with intermittent relief.

Further, the veteran's back disability could be rated under 
Diagnostic Code 5295, for lumbosacral strain.  That code 
provides for a 20 percent rating for a lumbosacral strain 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is provided for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In addition, applicable regulations provide that the 
veteran's back disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  Under that code, a 
20 percent evaluation is warranted for moderate limitation of 
motion, and a 40 percent evaluation is warranted for severe 
limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim for an increased initial 
evaluation under the Diagnostic Codes governing limitation of 
motion of the back.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the veteran's VA examination in January 
1998 was a general, rather than an orthopedic, examination.  
While it appears that pain on motion was noted during range 
of motion studies, there is no comment regarding flare-ups, 
weakened movement, fatigability, or the like.  It is noted 
that during the July 1999 RO hearing, the veteran testified 
that he experienced low back pain, tightness, and twitching, 
after standing or walking for 15-20 minutes.  Further, that 
examination did not consider the veteran's contention that he 
experiences pain and numbness in his right leg, after 
standing for 15-30 minutes, as he noted in his notice of 
disagreement.  Accordingly, the Board finds that a medical 
examination would be appropriate to help determine the 
severity of the veteran's disability.

In light of the above, this matter is remanded to the RO for 
the following actions:

1.  In light of the veteran's May 1999 
treatment for his low back disability at 
the Jacksonville Orthopedic Clinic, he 
should be given the opportunity to submit 
any additional reports of any recent 
treatment received by him for the back 
disability.  Any pertinent records 
obtained should be placed in the record 
for review.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
extent of his low back disability.  The 
claims file should be made available to 
the examiner prior to the examination.  
Any indicated special testing, such as x-
ray or other studies, should be 
undertaken as needed for proper 
evaluation.  The examiner should also be 
asked to determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups, and, if feasible, this 
should be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Thereafter, the RO should re-
adjudicate this claim. Consideration 
should be given to the application of 
"staged ratings" as enunciated in 
Fenderson.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case with a 
citation and discussion of the applicable 
laws and regulations, and be given the 
requisite opportunity to respond prior to 
return of the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




